EXHIBIT 10.2
 
StreamTrack Announces Cancellation of Potential $2.5 Million Royalty Liability
 
SANTA BARBARA, CA--(Marketwired – September 5, 2013) - StreamTrack, Inc. (OTCQB:
STTK) ("StreamTrack" or the "Company"), a digital media technology services
company operating within the internet radio and streaming media sectors, today
announced the Company has executed a settlement agreement with Lenco Mobile, Inc
(“Lenco”), the former owner of the Company’s proprietary RadioloyaltyTM music
streaming and internet radio monetization platform. The following is a summary
of the key attributes of the transaction.
 
1.
StreamTrack’s liability to Lenco for any earn-out consideration associated with
the assets the Company purchased from Lenco in December 2011 is cancelled in
full. StreamTrack will write off the current full value of the contingent
royalty payable of approximately $820,000.

2.
StreamTrack will waive its claim to collect on approximately $130,000 in
accounts receivable owed from Lenco, of which an $80,000 reserve was previously
recorded against.

3.
StreamTrack will transfer to Lenco certain assets included in the December 2011
transaction that have remained dormant and not utilized by the Company since
December 2011. The assets were previously recorded on StreamTrack’s books with
no value.

 
Michael Hill, Chief Executive Officer of StreamTrack, stated “The settlement
with Lenco removes a significant liability from our balance sheet that could
have ultimately totaled $2,500,000. The assets we relinquished have little value
to our core business but have particular value to Lenco. We are pleased to move
forward with our business without the overhang of this large potential royalty
liability.”
 
About StreamTrack, Inc. StreamTrack, Inc. (the "Company") is a digital media and
technology services company. The Company provides audio and video streaming and
advertising services through its RadioLoyalty™ Platform (the "Platform") to over
5,000 internet and terrestrial radio stations and other broadcast content
providers. The Platform consists of a web-based and mobile player that manages
streaming audio and video content, social media engagement, display and video ad
serving within the web player and is also capable of replacing audio ads with
video ads within the web player in a live or on-demand environment. The Company
offers the Platform directly to its broadcasters and integrates or white labels
its technologies with web-based internet radio guides and other web-based
content providers. The Company is also continuing development of WatchThis™, a
patent-pending technology to provide web, mobile and IP television streaming
services that are e-commerce enabled within streamed content.
For more information visit: http://www.streamtrack.com or
http://www.radioloyalty.com
 
 
1

--------------------------------------------------------------------------------

 
 
Forward-Looking Statements
Certain statements contained herein constitute "forward-looking statements"
within the meaning of the Private Securities Litigation Reform Act of 1995.
These forward-looking statements are based on current expectations, estimates
and projections about StreamTrack's industry, management's beliefs and certain
assumptions made by management. Readers are cautioned that any such
forward-looking statements are not guarantees of future performance and are
subject to certain risks, uncertainties and assumptions that are difficult to
predict. Because such statements involve risks and uncertainties, the actual
results and performance of the Company may differ materially from the results
expressed or implied by such forward-looking statements. Given these
uncertainties, readers are cautioned not to place undue reliance on such
forward-looking statements. Unless otherwise required by law, the Company also
disclaims any obligation to update its view of any such risks or uncertainties
or to announce publicly the result of any revisions to the forward-looking
statements made here. Readers should review carefully reports or documents the
Company files periodically with the Securities and Exchange Commission.
 
Contact:
 
StreamTrack, Inc.
Michael Hill
Chairman and Chief Executive Officer
ir@streamtrack.com
+1 805-308-9151
 
 
 
 
 
2

--------------------------------------------------------------------------------

 